DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on November 30, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 15, 2021 was filed after the mailing date of the request for continued examination on November 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Nicholas Jepsen, Reg. No. 59,567 on April 15, 2021 through subsequent communications following a 
Listing of Claims:
Claim 1 (Currently amended): A method performed by one or more computers, the method comprising:
obtaining, by the one or more computers, (i) status data indicating digital therapeutics program settings of digital therapeutics programs multiple users using mobile computing devices, wherein at least some of the digital therapeutics program settings indicate which of the digital therapeutics programs have been used for the respective users in the set and (ii) user data indicating characteristics or outcomes for the users in the set;
analyzing, by the one or more computers, the status data and the user data to determine relationships among (i) the digital therapeutics program settings assigned for the users and (ii) the characteristics or outcomes for the users, the analysis indicating that a particular one or more of the digital therapeutics program settings being assigned corresponds to an increased likelihood of a particular characteristic or outcome;
based on the analysis, defining, by the one or more computers, a marker that represents an increased likelihood for the particular characteristic or outcome, wherein the marker is defined to be present when one or more conditions are metthe one or more conditions including the particular one or more of the digital therapeutics program settings having been assigned for [[an individual
determining, by the one or more computers, that the marker for the particular characteristic or outcome is present for a particular user based at least in part on determining that a set of digital therapeutics program settings that have been assigned for the particular user includes the particular one or more of the digital therapeutics settings; and
, wherein the one or more interactions comprise initiating a measurement with a sensor, providing a survey, or providing content selected for the particular user. 

Claim 2 (Currently amended): The method of claim 1, wherein the digital therapeutics program settings are program states of the digital therapeutics programs.

Claim 3 (Currently amended) The method of claim 1, wherein the marker is defined so that the one or more conditions include settings being assigned and (ii) presence of at least one of a physical, genetic, behavioral, or health trait.

Claim 4 (Original): The method of claim 1, wherein causing the one or more interactions to be provided comprises providing, as input to one or more digital therapeutics programs, an indication that the marker is present, wherein the one or more digital therapeutics programs are configured to select the one or more interactions based at least in part on the indication that the marker is present.

Claim 5 (Previously presented): The method of claim 1, wherein the one or more interactions comprise one or more interventions tailored to alter one or more behaviors of the particular user that cause the marker to be present.

Claim 6 (Previously presented): The method of claim 1, wherein the marker is a marker for a health risk; and
wherein the one or more interactions comprise one or more interventions to encourage one or more behaviors of the user that decrease the health risk associated with the marker.

Claim 7 (Previously presented): The method of claim 1, wherein the marker is a marker for a health risk; and 
wherein the one or more interactions comprise adding a particular additional digital therapeutics program for the user to reduce a risk of a future complication associated with the particular characteristic or outcome.

Claim 8 (Previously presented): The method of claim 1, comprising identifying, by the one or more computers, digital therapeutics interventions to improve health of users that have a risk of developing the particular characteristic or outcome.
 
Claim 9 (Currently amended): The method of claim 8, wherein identifying the digital therapeutics interventions to improve health outcomes of users comprises:
identifying, by the one or more computers, a group of the users that have a set of characteristics in common;
determining, by the one or more computers, changes in digital therapeutics program settings of the users in the group; and
identifying, by the one or more computers and based on between different sets of digital therapeutics program settings assigned for [[settings applied for the users in the group that or changes in the digital therapeutics program settings that reduced symptoms of the users.

Claim 10 (Cancelled)

Claim 11 (Currently amended): The method of claim 1, wherein the status data indicates different combinations of digital therapeutics program settings, wherein the different combinations were used to select interactions of digital therapeutics programs provided to different users of mobile computing devices; 
wherein analyzing the status data and the user data comprises determining relationships among the combinations of the digital therapeutics program settings assigned for the users and the characteristics or outcomes for the users, the analysis indicating that a particular combination of the digital therapeutics program settings corresponds to an increased likelihood of a particular characteristic or outcome; and
wherein the marker is defined to be present when the particular combination of digital therapeutics program settings has been assigned for an individual.


Claim 12 (Cancelled)

Claim 13 (Previously presented): The method of claim 1, wherein causing the one or more interactions to be provided by the mobile computing device associated with the particular user comprises changing, for the particular user, program states in a user-specific set of program states of 

Claim 14 (Currently amended): The method of claim 1, wherein the one or more interactions comprise one or more interactions selected to improve health outcomes for users at risk for the particular characteristic or outcome.

Claim 15 (Currently amended): A system comprising:
one or more computers; and
one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
obtaining, by the one or more computers, (i) status data indicating digital therapeutics program settings provided to a set of multiple users using mobile computing devices, wherein at least some of the digital therapeutics program settings indicate which of the digital therapeutics programs have been used for the respective users in the set in the set; 
analyzing, by the one or more computers, the status data and the user data to determine relationships among (i) the digital therapeutics program settings assigned for the users and (ii) the characteristics or outcomes for the users, the analysis indicating that a particular one or more of the digital therapeutics program settings being assigned corresponds to an increased likelihood of a particular characteristic or outcome;
based on the analysis, defining, by the one or more computers, a marker that represents an increased likelihood for the particular characteristic or outcome, wherein the marker is defined to be one or more conditions are met one or more conditions including the particular one or more of the digital therapeutics program  having been assigned for [[the]] an individual;
determining, by the one or more computers, that the marker for the particular characteristic or outcome is present for a particular user based at least in part on determining that a set of digital therapeutics program settings that have been assigned for the particular user includes the particular one or more of the digital therapeutics settings; and
based on determining that the marker for the particular characteristic or outcome is present for the particular user, causing, by the one or more computers, one or more interactions to be provided by a mobile computing device associated with the particular user, wherein the one or more interactions comprise initiating a measurement with a sensor, providing a survey, or providing content selected for the particular user.

Claim 16 (Currently amended): The system of claim 15, wherein the digital therapeutics program settings are program states of the digital therapeutics programs.

Claim 17 (Currently amended): The system of claim 15, wherein the marker is defined to be present for a user based on a combination of (i) the particular one or more of the digital therapeutics program settings 

Claim 18 (Original): The system of claim 15, wherein causing the one or more interactions to be provided comprises providing, as input to one or more digital therapeutics programs, an indication 

Claim 19 (Previously presented): The system of claim 15, wherein the one or more interactions comprise one or more interventions tailored to alter one or more behaviors of the particular user that cause the marker to be present.

Claim 20 (Currently amended): One or more non-transitory computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
obtaining, by the one or more computers, (i) status data indicating digital therapeutics program settings of digital therapeutics programs provided to a set of multiple users using mobile computing devices, wherein at least some of  the digital therapeutics program settings indicate which of the digital therapeutics programs have been used for the respective users in the set in the set;
analyzing, by the one or more computers, the status data and the user data to determine relationships among (i) the digital therapeutics programsettings assigned for the users and (ii) the characteristics or outcomes for the users, the analysis indicating that a particular one or more of the digital therapeutics program settings corresponds to an increased likelihood of a particular characteristic or outcome;
based on the analysis, defining, by the one or more computers, a marker that represents an increased likelihood for the particular characteristic or outcome, wherein the marker is defined to be present when one or more conditions are met, the one or more conditions including the particular one or more of the digital therapeutics program settings having been assigned for an individual 
determining, by the one or more computers, that the marker for the particular characteristic or outcome is present for a particular user based at least in part on determining that a set of digital therapeutics program settings that have been assigned for the particular user includes the particular one or more of the digital therapeutics settings 
based on determining that the for the particular characteristic or outcome is present for the particular user, causing, by the one or more computers, one or more interactions to be provided by a mobile computing device associated with the particular user, wherein he one or more interactions comprise initiating a measurement with a sensor, providing a survey, or providing content selected for the particular user.

Claim 21 (Currently amended): The one or more non-transitory computer-readable media of claim 20, wherein the digital therapeutics program  settings are parameters that each represent a state or configuration of a corresponding digital therapeutics program.

Claim 22 (Currently amended): The method of claim 1, wherein the digital therapeutics program settings comprise settings for the digital therapeutics programs that affect how corresponding digital therapeutics programs interact with a user.

Claim 23 (Currently amended): The method of claim 1, wherein at least some of the digital therapeutics program settings specify different levels of intensity or interaction for the digital therapeutics programs.

Claim 24 (Currently amended): The method of claim 1, comprising:
based on determining that the particular user exhibits the marker, altering, by the one or more computers, digital therapeutics program settings associated with the particular user to alter digital therapeutics provided to the particular user.

Claim 25 (Previously presented): The method of claim 1, wherein defining the marker that represents an increased likelihood for the particular characteristic or outcome comprises defining the marker to represent a risk of a particular disease.

Claim 26 (Previously presented): The method of claim 1, wherein the user data comprises data sets for longitudinal studies that include data collections describing many individuals, their characteristics, and their health outcomes over time; and
wherein causing the one or more interactions to be provided comprises using the marker as an indicator for selecting a digital therapeutic for the particular user.

Claim 27 (New): The method of claim 1, wherein the status data indicates digital therapeutics program settings were used to provide interactions of digital therapeutics programs to the respective users in the set of users through mobile computing devices;
wherein defining the marker comprises defining the marker to be a predictive marker for a health risk;
wherein determining that the marker is present comprises determining that the particular user exhibits the predictive marker for the health risk based on determining that the particular one or more of the digital therapeutics program settings have been assigned for the particular user; and
wherein causing the one or more interactions to be provided comprises causing the mobile computing device associated with the particular user to provide digital therapeutics interactions for managing the health risk in response to detecting the predictive marker for the health risk.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for the deployment of digital therapeutics programs that are provided to a set of users using mobile computing devices wherein a server based management system operates the digital therapeutics programs over a computerized communications network to the mobile device and obtains settings of status data from 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Moturu et al. (U.S. 2017/0323064 A1; herein referred to as Moturu) in view of Bates (U.S. 2017/0323064 A1; herein referred to as Bates does not teach a method, system, or article of manufacture for using a communications network of computers to obtain status data, which are settings of digital therapeutics programs provided to a set of multiple users using mobile computing devices, and user data indicating characteristics or outcomes for the users in the set.  Therein, the status data and the user data is analyzed to determine relationships among (i) the digital therapeutics program settings assigned for the users and (ii) the characteristics or outcomes for the users, the analysis indicating that a particular one or more of the digital therapeutics program settings being assigned corresponds to an increased likelihood of a particular characteristic or outcome, and the analysis defining a marker that represents an increased likelihood for the particular characteristic or outcome that is present when one or more conditions are met, including the particular one or more digital therapeutics program settings having been assigned for an individual (e.g. a user of the mobile device).  Thereafter, when such a marker is determined to be present for a particular user, the network of computers cause one or more interactions to be provided by a mobile computing device associated with the particular user, wherein 
Moturu is directed to a method and system for digitally providing healthcare to a patient, the method including receiving a log of use dataset associated with patient digital communication behavior at a mobile computing device.  Moturu teaches some of the elements of the claimed invention: (obtaining, by the one or more computers, (i) status data indicating digital therapeutics program settings of digital therapeutics programs (e.g. therapy provision applications)  provided to a set of multiple users using mobile computing devices (see Fig. 1 ¶ [0031], ¶ [0034]) and (ii) user data indicating characteristics or outcomes for the users on the set (see Fig. 1 ¶¶ [0028 -0030]) analyzing, by the one or more computers, the status data and the user data (see Fig. 1 ¶ [0040]) the analysis indicating that a particular one or more of the digital therapeutics program settings (e.g. digital behavior data)  being assigned corresponds to an increased likelihood of a particular characteristic or outcome (e.g. diagnosis) (see Fig. 1  ¶¶ [0040-0044]); causing, by the one or more computers, one or more interactions to be provided by a mobile computing device associated with the particular user (see Fig. 10, ¶ [0010], ¶ [0047], ¶ [0066]).  However Moturu does not teach all of the elements and limitations of the claimed invention.
Bates is directed to a method and system for providing patients with diagnostic measurement tools and clear and concise audio/video guidance to reliably and accurately perform clinical grade diagnostic measurements of key vital signs.  In combination with Moturu, Bates teaches some of the elements of the claimed invention: (based on the analysis, defining, by the one or more computers, a marker (e.g. diagnosis probability) that represents an increased likelihood for the particular characteristic or outcome (see ¶ [0059]) wherein the marker  is defined to be present when one or more data elements having been assigned for the individual, are present for the individual (see ¶ ¶ [0056-0058]) determining, by the one or more computers, that the marker for the particular characteristic or outcome is present for a particular user (see  ¶ [0065]) based at least in part on determining that a set of digital therapeutics program settings (e.g. weights) that have been assigned for the particular user includes the particular one or more of the digital therapeutics settings (see ¶ [0063], ¶ [0070]).  However the combination of Moturu and Bates does not teach all of the elements and limitations of the claimed invention.
In particular, the cited prior art does not teach the use of digital therapeutic program settings which indicate which of the digital therapeutic programs have been used for the particular users of a set, and that the settings being assigned corresponds to an increased likelihood of a particular characteristic or outcome, such that a marker is determined when such settings are assigned for a particular user and the mobile device of the particular user can be enabled to provide one or more interactions with the particular users, wherein the one or more interactions comprise initiating a measurement with a sensor, providing a survey, or providing content selected for the particular user.  The claimed invention provides a higher level of digital intelligence by using the settings of digital therapeutics programs that are obtained through the execution and use of said programs to make determinations of what interactions to provide.  This is distinguished from the prior art Moturu which collects data comprising user activities that are collected into datasets that can change the configuration of therapy provision programs that thereafter can be used to provide interactions with users executing the re-configured programs on the device.  The claimed invention is also distinguished from the prior art Bates which uses diagnostic probabilities calculated from data communications collected from the program activities that can thereafter be analyzed to predict a diagnosis.  Neither of the cited prior art, nor other prior art evaluated against the claimed invention uses actual program settings collected during real time execution to determine necessary interactions with the user.  The limitations as recited:(    wherein at least some of the digital therapeutics program settings indicate which of the digital therapeutics programs have been used for the respective users in the set; the one or more conditions including the particular one or more of the digital therapeutics program settings having been assigned for an individual; wherein the one or more interactions comprise initiating a measurement with a sensor, providing a survey, or providing content selected for the particular user) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 48 – 50:   ¶ ¶ [0157 -0164], Figs. 6a) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 9, 11, and 13 - 27 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444